 Case: 2:19-cv-04994-JLG-EPD Doc #: 9 Filed: 05/14/20 Page: 1 of 2 PAGEID #: 114



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

El Barseem Knowledge Allah,

            Plaintiff,

     v.                                      Case NO. 2:19-cv-4994

Cassie Kinker, et al.,

            Defendants.

                                     ORDER
     This is a civil rights action under 42 U.S.C. §1983 brought by
plaintiff, El Barseem Knowledge Allah, an Ohio inmate, against
various employees of the Ross Correctional Institution (“RCI”).
Plaintiff alleges that in September of 2019, he was denied the
opportunity to go to the RCI law library, and that, as a result, he
was unable to properly litigate his claims in two cases, Allah v.
Henderson, No. 3:19-cv-616 (N.D. Ohio) and Allah v. Reed, No. 19-
cv-3849.    He seeks to sue the defendants in their official and
individual capacities for monetary damages and injunctive relief.
     On April 9, 2020, the magistrate judge issued a report and
recommendation on the initial screen of plaintiff’s complaint
pursuant to 28 U.S.C. §1915A, which requires the court, “in a civil
action in which a prisoner seeks redress from a governmental entity
or officer or employee of a governmental entity,” to dismiss a
complaint that fails to state a claim upon which relief may be
granted.      28    U.S.C.   §1915A(a)-(b)(1).        The   magistrate     judge
construed plaintiff’s allegations as a claim of denial of access to
the courts.        The magistrate judge concluded that plaintiff had
failed to allege sufficient facts to state a claim under that
theory.
 Case: 2:19-cv-04994-JLG-EPD Doc #: 9 Filed: 05/14/20 Page: 2 of 2 PAGEID #: 115



      The report specifically advised that objections to the report
and recommendation were due within fourteen days, and that the
failure to object to the report and recommendation would result in
a waiver of the right to de novo review by the district judge and
waiver of the right to appeal the judgment of the district court.
Doc. 8, pp. 8.    The time period for filing objections to the report
and recommendation has expired, and no objections to the report and
recommendation have been filed.
      The court agrees with the report and recommendation (Doc.86),
and it is hereby adopted.        The complaint is dismissed pursuant to
28 U.S.C. §1915(e)(2) for failure to state a claim for which relief
can   be   granted.     The   court    certifies    pursuant    to    28   U.S.C.
§1915(a)(3)    that,    for   the    reasons   stated    in   the    report   and
recommendation, an appeal of this order adopting the report and
recommendation would not be taken in good faith, and that any
motion for leave to appeal in forma pauperis will be denied.                  The
clerk is directed to enter judgment dismissing this case.


Date: May 14, 2020                         s/James L. Graham
                                    James L. Graham
                                    United States District Judge




                                        2
